59 N.Y.2d 902 (1983)
In the Matter of Salvatore J. Fiato et al., Appellants,
v.
Town of Guilderland et al., Respondents.
Court of Appeals of the State of New York.
Decided June 16, 1983.
Robert G. Wakeman for appellants.
William J. Sheehan for Town of Guilderland, respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 799).